Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species II (fig.10) in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 10-13 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Chen et al., (U.S. Pub. No. 2019/0238883 A1).
As per claim 1, Chen teaches an image decoding device configured to decode encoded data, the image decoding device comprising: a decoder that acquires a motion vector from the encoded data (fig. 8); and a circuit that changes, using information concerning at least one of width and height of a block in which the motion vector is used, a region used for refinement of the motion vector (fig. 9b, el. 0908, 0910, 0914, 0922-0924; [0099-0100, 0109-0111] identifying a pair of MV and when the size of the coding unit is less than a threshold, perform MV searching and motion refinement on the coding unit as whole. The Examiner notes that performing the MV searching on the whole block and on the partitioned blocks reads upon the claimed step of changing a region used for refinement). 
As per claim 2, Chen teaches wherein the block is larger than a first threshold, the circuit performs the refinement of the motion vector using only pixels in part of regions in the block (fig. 9b el. 0922; 0924; [0109-0111]). 
As per claim 3, Chen teaches wherein the circuit performs, in the block larger than the first threshold, the refinement of the motion vector using only pixels in a region smaller than the first threshold ([0085], [0090], and fig. 9b). 
As per claim 10, Chen teaches wherein the block is one of a prediction block or an encoding block (abstract, [0022]).
As per claim 11, which is the corresponding image encoding device of the claimed image decoding device as recited in claim 1, thus the rejection and analysis made for claim 1 also applies. 
As per claim 12, which is the corresponding computer program of the claimed image decoding device as recited in claim1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 13, Chen teaches an image processing system comprising: an image encoding device (fig. 01, fig. 05) configured to generate encoded data by encoding an input image signal (fig. 05) .

 Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486